DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1 and 13-20 in the reply filed on 7/29/2022 is acknowledged. No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).
The amendment filed 3/27/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 2/16/2017 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP § 217 (II)(G)) and § 608.01(p)(I)(B)) (delete “the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for the limitation “the atomized gas” (line 15) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited an atomized gas. Claims 13-20 are indefinite by dependence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorens (US 9,055,617).

Regarding claim 1, Thorens discloses an electrically heated aerosol generating system (abstract) having a heating element and a piezoelectrical element to atomize (column 10, lines 29-35) a liquid aerosol forming substrate (column 1, lines 39-43). The smoking system has a housing (column 11, lines 60-67, figure 1, reference numeral 101), which is considered to meet the claim limitation of an atomizer shell. A capillary wick (figure 1, reference numeral 117) extends from within a liquid containing cartridge (figure 1, reference numeral 113), which is considered to meet the claim limitation of a liquid storage cavity, inside the housing (column 12, lines 1-9). The other end of the capillary wick is surrounded by a heater (column 12, lines 1-9, figure 1, reference numeral 119). The heating element of the heater extends around and is in contact with the wick (column 14, lines 29-45, figure 4, reference numeral 207), which is considered to meet the claim limitation of a heating body. The heater also is also integrally formed with connector blades that contact and support the heating element (column 13, lines 4-12, figure 4, reference numerals 203, 205), which are considered to meet the claim limitation an atomization piece contacting the liquid guide structure. The housing contains an air inlet (figure 1, reference numeral 123) and an air outlet (figure 1, reference numeral 125) that define an aerosol forming chamber between them (column 12, lines 1-9, figure 1, reference numeral 127). This chamber is considered to meet the claim limitation of an airflow passage since air flows through it and the surfaces of the wick and the surface of the blades are exposed to it (figures 1, 4). The heater is connected to the electric circuitry via connections (column 1, lines 1-9, figure 1, reference numeral 121) to a battery (column 11, lines 60-67, figure 1, reference numeral 107), which evidently contain both positive and negative connections due to the properties of electric circuits. An end of the heating element (which must therefore also be a surface) is in contact with the connector blades (column 13, lines 4-12, figure 4, reference numerals 203, 205).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 10,004,275, hereafter referred to as Li ‘275) in view of Thorens (US 9,055,617).

Regarding claims 1 and 13, Li ‘275 discloses an electronic cigarette having an atomizer (abstract) having a storing chamber (column 2, lines 63-67, figure 4, reference numeral 1111) inside a housing (column 2, lines 36-62, figure 3, reference numeral 110), which is considered to meet the claim limitation of a liquid storage cavity inside an atomizer shell. An annular airflow passage (figure 3, reference numeral 160), which is considered to meet the claim limitation of an air inlet passage, is separated from the liquid chamber by a wall, which is considered to meet the claim limitation of an inner wall, and an air pipe within the storing chamber (column 2, lines 36-62, figure 4, reference numeral 113), which is considered to meet the claim limitation of an air outlet pipe. The bottom of the air pipe is adjacent to a heating element (column 4, lines 6-9, figure 4, reference numeral 1122), which is therefore considered to communicate with an upper surface of a heating body. The air pipe extends into the center of a removable sealing cover (figure 4, reference numeral 140) fixedly connected to a mouthpiece (column 2, lines 36-62, figure 4, reference numeral 150), which is considered to meet the claim limitation of a suction nozzle. The sealing cover contains an air inlet which communicates with the air passage (column 2, lines 36-62, figure 4, reference numeral 141), which is considered to meet the claim limitation of an air inlet hole. Li ‘275 does not explicitly disclose a heating element having a liquid guide structure. 
Thorens teaches an electrically heated aerosol generating system (abstract) having a heating element and a piezoelectrical element to atomize (column 10, lines 29-35) a liquid aerosol forming substrate (column 1, lines 39-43). The smoking system has a housing (column 11, lines 60-67, figure 1, reference numeral 101), which is considered to meet the claim limitation of an atomizer shell. A capillary wick (figure 1, reference numeral 117) extends from within a liquid containing cartridge (figure 1, reference numeral 113), inside the housing (column 12, lines 1-9). The other end of the capillary wick is surrounded by a heater (column 12, lines 1-9, figure 1, reference numeral 119). The heating element of the heater extends around and is in contact with the wick (column 14, lines 29-45, figure 4, reference numeral 207), which is considered to meet the claim limitation of a heating body. The heater also is also integrally formed with connector blades that contact and support the heating element (column 13, lines 4-12, figure 4, reference numerals 203, 205), which are considered to meet the claim limitation an atomization piece contacting the liquid guide structure. The housing contains an air inlet (figure 1, reference numeral 123) and an air outlet (figure 1, reference numeral 125) that define an aerosol forming chamber between them (column 12, lines 1-9, figure 1, reference numeral 127). This chamber is considered to meet the claim limitation of an airflow passage since air flows through it and the surfaces of the wick and the surface of the blades are exposed to it (figures 1, 4). The heater is connected to the electric circuitry via connections (column 1, lines 1-9, figure 1, reference numeral 121) to a battery (column 11, lines 60-67, figure 1, reference numeral 107), which evidently contain both positive and negative connections due to the properties of electric circuits. An end of the heating element (which must therefore also be a surface) is in contact with the connector blades (column 13, lines 4-12, figure 4, reference numerals 203, 205). Thorens additionally teaches that this heater is designed such that it can be readily folded and slotted into a smoking system housing (column 2, lines 64-67, column 3, lines 1-4), reduce the amount of energy required to heat the device, and simplify manufacturing (column 3, lines 5-22).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heating element of Li ‘275 for the heating element of Thorens. One would have been motivated to do so since Thorens teaches that this heater is designed such that it can be readily folded and slotted into a smoking system housing, reduce the amount of energy required to heat the device, and simplify manufacturing.

Regarding claim 19, Li ‘275 discloses that an air adjusting ring is provided and nests over the sealing cover adjacent to the air inlet so that an overlapping area between the through hole and the air inlet can be changed (column 3, lines 48-54, figure 3, reference numeral 142).

Regarding claim 20, Li ‘275 discloses that the first end of the device a liquid filling opening in communication with the liquid chamber (column 2, lines 36-63, figure 4, reference numeral 121).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 10,004,275, hereafter referred to as Li ‘275) in view of Thorens (US 9,055,617) as applied to claim 13 above, and further in view of Levitz (US 9,675,107).

Regarding claim 14, modified Li ‘275 teaches all the claim limitations as set forth above. Li ‘275 additionally discloses that the air runs along the outside of the air pipe (figure 3). Thorens additionally teaches that the heating element of the heater extends around and is in contact with the wick (column 14, lines 29-45, figure 4, reference numeral 207), which is considered to meet the claim limitation of the liquid guide structure being in contact with the upper surface of the heating body since a part of the heating element faces upwards as it wraps around the wick. The liquid passage is opened and closed using a valve (column 3, lines 1-8, figure 3, reference numeral 170), which is considered to meet the claim limitation of an adjusting mechanism. Modified Li ‘275 does not explicitly teach (a) air flowing through a notch and (b) the wick in contact with the air pipe.
Regarding (a), Levitz teaches a novel electronic cigarette atomizer (abstract) having a connector with notch cut on side to define a desired air intake path (column 4, lines 9-19).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the air pipe of modified Li ‘275 with the notch of Levitz. One would have been motivated to do so since Levitz teaches defining a desired air intake path with a notch.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the wick such that it contacts the air pipe. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens (US 9,055,617).

Regarding claim 17, Thorens discloses all the claim limitations as set forth above. Modified Thorens discloses that the heater is a wire that forms a netlike structure located to the left of the connector elements, since the connector elements are vertically aligned (figures 4, 10). However, in some orientations of the device, such as that of figure 1, connectors are horizontally aligned (figure 1). The circuitry connecting the power source to the heater (column 12, lines 1-9, figure 1, reference numeral 121) are directly connected to the connector blades (column 14, lines 18-28). Thorens does not explicitly disclose the connector blades located below the heater in the embodiment of figure 1.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the connector blades such that they are below the heater. One would have been motivated to do so since there is no evidence of record that the location of the connector blades is critical to the operation of the device. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Allowable Subject Matter
Claims 15-16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Li (US 9,078,475, hereafter referred to as Li ‘475) teaches an electronic cigarette (abstract) having an elastic member fixed on a front end between a through hole and flange (figure 5, reference numeral 7). The elastic member is compressed by a movement of the tubular electrode toward the oil valve, and can help the tubular electrode return to an original position due to resilience of the elastic member (column 3, lines 13-27). However, Li ‘475 does not teach or suggest the elastic member having at least one liquid supply hole or being specifically located in the claimed location.
Li (US 10,004,275, hereafter referred to as Li ‘275) teaches an electronic cigarette having an atomizer (abstract) having a storing chamber (column 2, lines 63-67, figure 4, reference numeral 1111) inside a housing (column 2, lines 36-62, figure 3, reference numeral 110). An annular airflow passage (figure 3, reference numeral 160) is separated from the liquid chamber by a wall and an air pipe within the storing chamber (column 2, lines 36-62, figure 4, reference numeral 113). The bottom of the air pipe is adjacent to a heating element (column 4, lines 6-9, figure 4, reference numeral 1122). The air pipe extends into the center of a removable sealing cover (figure 4, reference numeral 140) fixedly connected to a mouthpiece (column 2, lines 36-62, figure 4, reference numeral 150). The sealing cover contains an air inlet which communicates with the air passage (column 2, lines 36-62, figure 4, reference numeral 141). The liquid leaves the storing chamber though a liquid passage (column 3, lines 1-8, figure 3, reference numeral 1113). However, Li ‘275 does not teach or suggest an elastic member.
Li (US 10,660,367, hereafter referred to as Li ‘367) teaches a liquid supply for an electronic cigarette having an elastic element that abuts against a movable valve such that the valve seals the liquid outlet (abstract). However, Li does not teach or suggest the elastic element being located in the claimed location or having a liquid supply hole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747